DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brett Gardner on January 20, 2022.
The application has been amended as follows: 
Regarding claim 20 line 25, the limitation “receive, the one or more RRC messages” is replaced with ---receive the one or more RRC messages and the one or more second RRC messages---.

Allowable Subject Matter
Claims 1, 4-11, and 14-20 are allowed and are re-numbered as claims 1-16, respectively.

The following is an examiner’s statement of reasons for allowance: 

as recited in claims 1, 11, and 20, receiving one or more RRC messages comprising second configuration parameters of:
one or more second measurement objects;
a first threshold value to be applied based on a signal quality of a primary cell; and
a second threshold value based on the signal quality of the primary cell;
determining if the one or more conditions are met; and
in response to the determining indicating that the one or more conditions are met and based on the signal quality of the primary cell being lower than or equal to the first threshold value and the signal quality of the primary cell being higher than the second threshold value:
initiating the first measurement based on the measurement object; and
skipping a second measurement based on the one or more second measurement objects.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.